DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2021 has been entered.
Claims 1, 6, 13-14, 16-17, have been amended. Claims 4-5, 7-12, 15 and 18 have been newly canceled and no claims have been newly added.
 
Claims 1, 6, 13-14 and 16-17 are currently pending.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/04/2020.
Claims 1, 6, and 13-14 have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 13 and 14 recite the limitation "the CD34+ T cells" in lines 1 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claims as claim 1 which the claims are dependent upon recites T cells that are CD4+, not CD34+.
For examination purposes the T cells will be interpreted as CD4+.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al (Cell Transplantation 2014-newly cited).
Amended claim 1 is drawn to a method of supporting T cell proliferation and activation in a subject treated with CD4+ T cells, comprising administering to the subject genetically-unmodified CD34- MSCs derived from bone marrow combined with CD4+ T cells, wherein the MSCs do not carry anti-cancer agents and wherein the genetically-unmodified CD34- MSCs derived from bone marrow increase the percentage of the CD4+ T cells that are activated and proliferating.
Regarding claim 1, Lim teach that subjects are administered a combination of MSCs and T cells (page 705, column 2, 2nd paragraph). The MSCs are derived from bone marrow and negative for CD34 and are not genetically modified (page 704, 
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." 
Regarding claims 13-14, both recipient (autologous) and donor (allogeneic) cells are used (abstract, page 704, column 2 last paragraph, page 705, column 2 second paragraph and last paragraph, page 706, column 2 last paragraph).  
Therefore the teaching of Lim et al anticipates Applicant’s invention as claimed.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al (US 2012/0308585-newly cited).
Regarding claims 1, 13-14, Lombardo teach a method of cell therapy by administering a cell composition comprising stem cells, T cells and/or fibroblasts for repair of damaged tissue or for treatment of an immune disorder (page 2 para 15-20). The stem cells are preferably MSCs, and can be bone marrow-derived (page 4 para 39, page 5 para 55, para 58-59). The MSCs are negative for CD34 (page 7 para 79) and the T cells are positive for CD4 (page 5 para 57). The MSCs and T cells may be either allogeneic or autologous (page 5 para 60).
The specific combination of features claimed is disclosed within the broad genera of cell types, MSC sources and cell origin taught by Lombardo, but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of cell types, MSC sources and cell origin from within the disclosure of Lombardo to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”. 
Therefore the teaching of Lombardo et al renders obvious Applicant’s invention as claimed.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardo et al (US 2012/0308585-newly cited) as applied to claims 1, 13-14 above, and further in view of Cooper et al (US 2014/0349402-newly cited).
Regarding claim 6, Lombardo renders obvious Applicant’s invention as claimed, but do not specifically include wherein the CD4+ T cells are CAR T cells.
Cooper teach the use of T cells engineered to express an antigen-specific chimeric antigen receptor (CAR) for the treatment of immune disorders (page 1 para 8). In certain embodiments they provide off-the-shelf universal CAR+ T cells from allogeneic healthy donors that can be administered to any patient without causing GVHD and in some embodiments the cells are autologous (page 1 para 10).

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (MPEP 2144.06).
Therefore the combined teachings of Lombardo et al and Cooper et al render obvious Applicant’s invention as claimed.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632